DETAILED ACTION
Specification
	Amendments to the specifications submitted on 9/10/21 has been approved.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16, 20, 23, 24, 27, 29-31, and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. The claim(s) recite(s) the determining of a first index indicative of an underlying respiratory rate within a heart rate variability and second index indicative of a heart rate variability and determining a medical condition of the subject based on combining the first and second indexes.
The above limitation is, under its broadest reasonable interpretation, a limitation which is covered by performance by the mind but for the recitation of a generic computer component. Other than reciting a “control unit”, nothing in the claim element precludes it being performed in the mind. Accordingly, the claim falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements - the use of a control unit to perform the determining steps, and a sensor unit for providing pulse wave data. The control unit is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a control unit to perform the determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Moreover, the sensor unit is considered to be insignificant extra-solution activity for obtaining pulse wave data, and is recited at a high level of generality such that it is considered to be well-understood, routine, or conventional. As such, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 20, 23, 24, 27, 29-31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such element for determining/obtaining the histogram. 
Response to Arguments
Applicant's arguments filed 9/10/21 have been fully considered but they are not persuasive. Applicant has argued that the recited invention does not fall into the category of mental processes, and that the determination of the first and second indices and combining them to determine a medical condition is not a mental process. However, the applicant fails to provide any support for why such determinations cannot be considered a mental process. The examiner notes that the claims do not include any limitations that preclude such calculations by being done mentally (or with a physical aid such as a calculator) e.g. by stating that such calculations are being done and presented in real time. In addition, while applicant appears to argue that the claimed invention is significantly more than the abstract idea by pointing to parts of the specifications which describe its accuracy, it appears to refer to embodiments that are not being recited (e.g. combining the index SD1/SD2 and normalized RMSSD). Furthermore, the purported benefits from the use of a filter tachogram (which was noted in the previous Office Action as being taught by Greifer) does not tie into any actual improvements derived from the abstract idea itself. The examiner further notes that for claim 32, the claim doesn’t even so much as require use of the indices at all for any purpose, much less in determining a medical condition based on its combination. As such, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chon et al. (US 2011/0166466) teaches a device for detection of atrial fibrillation by using various statistical techniques including the use of Shannon Entropy to obtain an index ([0012]). Mestha et al. (US 2014/0221845) discloses the use of a Poincare plot to determine atrial fibrillation ([0041]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        1/25/22